Howell, J.
This is an attachment suit hy a merchant, in the town of Baton Rouge, against the defendants, as agricultural partners in the parish of East Feliciana, for plantation supplies furnished. The defendants severed in their defense. The ease was tried before a jury, who found a verdict dissolving the attachment, releasing John Davis from liability, mailing H. C. Davis responsible for the entire debt, and condemning plaintiff to pay all costs; and from a judgment thereon the plaintiff has appealed.
T wo questions are presented hy him for our consideration:
1. Was the attachment properly sued out ?
2. Are the defendants liable ás ordinary partners ?
I. The facts do not, in our opinion, authorize the writ of attachment. There is no proof of any intention at the time of leaving the State per-manetly. On the contrary, they were making preparations for planting another crop.
II. As to the question of partnership, it seems that they had raised a crop as partners in 1866,’ and obtained supplies from plaintiff, for which a considerable balance remained unpaid, which constituted the first item of the account sued on; that on second February, 1867, they entered into a written agreement, hy which II. C. Davis agreed to pay John Davis $250 to labor and superintend the farm of the former during the year; that plaintiff continued as usual to furnish supplies, charging them in his journal to H. C. Davis and Brother; that they sometimes went together with a wagon and sometimes separately to get the supplies ; but it does not appear that plaintiff was ever notified of the dissolution of the partnership. On the contrary, he, his clerk and.neigk-boring merchants seem to have considered the defendants still to he' partners, and plaintiff dealt with them as such.
Under these circumstances he was-clearly justified in believing them to be partners, and they are both. as such to him whatever may have been the agreement between themselves. See Story on Partnership, §§ 54, 103;"4 R.'300‘; 5 L. 409; 14 A."529'; 18 A. 631.
It is therefore ordered that the judgment appealed from he reversed and the verdict set aside; and proceeding' to give such judgment as' *174should have been rendered, it is ordered that there he judgment against plaintiff dissolving the attachment herein at his costs; and that he recover of defendants jointly the sum of $1040 51-100, with legal interest from December second, 1867, with costs of the main action in the lower court, and the costs of appeal.